STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     April 11, 2017
               Plaintiff-Appellant,

v                                                                    No. 330046
                                                                     Wayne Circuit Court
JOSHUA ALLEN ROBINSON,                                               LC No. 15-002758-FC

               Defendant-Appellee.


Before: MARKEY, P.J., and WILDER and SWARTZLE, JJ.

PER CURIAM.

        The prosecution appeals by right an order of dismissal after the trial court determined that
the prosecution failed to exercise due diligence in producing the complaining witness. We
affirm.

       The prosecution argues that because the officer did everything reasonable to track down
the witness, the trial court erred in making its due diligence finding. We disagree.

        This Court reviews a trial court’s determination of whether due diligence was exercised
in producing a witness for an abuse of discretion. People v Eccles, 260 Mich. App. 379, 389; 677
NW2d 76 (2004). A trial court abuses its discretion when its decision is outside the range of
principled outcomes. People v Seewald, 499 Mich. 111, 116; 879 NW2d 237 (2016).

        The Sixth Amendment’s Confrontation clause gives a defendant the right to confront the
witnesses against him. People v Bean, 457 Mich. 677, 682; 580 NW2d 390 (1998). Where a
witness is unavailable, however, preliminary examination testimony may be used at trial, if the
prosecution has exercised due diligence in trying to produce the witness and the testimony is
satisfactorily reliable. Id. at 682-683; see also MRE 804(a)(5) and (b)(1). A witness can be
considered unavailable if the prosecution is unable to produce the witness despite “a diligent
good-faith effort.” Bean, 457 Mich. at 684. Whether the prosecutor exercised due diligence is a
test of reasonableness and is determined based on the facts and circumstances of the case. Id.
The test is “not whether more stringent efforts would have produced” the witness. Id.

       In Bean, our Supreme Court found that the prosecution had not exercised due diligence
where efforts were largely limited to a few unsuccessful telephone calls and a visits to an
abandoned residence. Id. at 685-689. In the two weeks before trial, investigators made a few
telephone calls (to the witness’s mother who did not answer and to his grandmother whose phone

                                                -1-
was disconnected), visited what was believed to be the witness’s residence (but the house was
abandoned), and checked local jails. Id. at 685-687. The investigators learned that the witness
had likely moved to the Washington, D.C. area with his mother, but they made no effort to locate
him there. Id. at 685-688. The Court noted that the investigators never tried to locate the
grandmother, match the mother’s phone number to an address, or get information from the phone
company. Id. at 687. Further, they did not check with the United States Postal Service, the
Michigan Department of Corrections, or local social services agencies. Id. Lastly, the officers
did not try to contact any police department or agency in the Washington, D.C. area. Id. In
distinguishing the facts of Bean from those of People v Dye, 431 Mich. 58, 64-67; 427 NW2d
501 (1988), the Court noted that a key distinction was that the prosecution in Dye was in contact
with the authorities in the cities where the witnesses were thought to have moved. Bean, 457
Mich. at 689. The Court reasoned that a “significant effort was expended to locate the witnesses
in those foreign jurisdictions,” plus a “wide variety of local efforts, including checks of jails,
hospitals, and morgues, and contact with utility companies and government agencies.” Id.
Nonetheless, despite these more extensive efforts, in Dye, the Court still found the prosecution’s
efforts insufficient. Bean, 457 Mich. at 690. Having found the efforts in Dye insufficient, the
Court could not conclude that the efforts in Bean constituted due diligence. Id. Thus, the
Supreme Court found the trial court erred in finding that the prosecution had exercised due
diligence. Id.

       In contrast to Bean, in Eccles, 260 Mich. App. 379, this Court found that the trial court did
not abuse its discretion in determining that the prosecution had exercised due diligence in
producing a witness for trial where the police efforts largely consisted of speaking with the
witness’s mother and mother of his child and visiting the house of the witness’s mother. Id at
389-390. In Eccles, however, an officer had been in contact with the witness by telephone. Id.
The witness indicated that he was in Shreveport, Louisiana and that he intended to testify at trial.
Id. When the witness failed to appear, the officer checked with local jails, hospitals, and
morgues. Id. at 390. He also contacted the Shreveport police department, but they were
unsuccessful in locating the witness. Id. The officer did not check with the United States Postal
Service for a change of address. Id. He also did not check with any federal agencies to see if the
witness was an informant for them, despite knowing that the witness was an informant for a local
drug agent. Id. Noting that due diligence does not require doing everything possible, but doing
everything that is reasonable, this Court held that the trial court did not abuse its discretion in
determining that the prosecution had exercised due diligence. Id. at 391.

        Likewise, this Court found that the trial court did not err in determining that the
prosecution had exercised due diligence in People v Briseno, 211 Mich. App. 11, 16; 535 NW2d
559 (1995). In Briseno, the officer contacted the chief of police of the city of the witness’s last
known address to assist in locating the witness. Id. at 15. After the witness’s mother indicated
that he may be in California, the officer checked to see whether the witness had obtained a
California driver’s license to try to find an address there. He also checked with Texas officials
for a new Texas address. Id. The officer also contacted federal authorities who were not able to
locate the witness either. Id. Lastly, the witness’s attorney had assured the court that he would
remain in contact with the witness, but he did not. Id. As in Eccles, this Court noted that
“authorities were not required to exhaust all avenues” in locating a witness and held that the trial
court did not err in finding that the prosecution had exercised due diligence. Id. at 16.


                                                -2-
        In this case, the trial court found that the prosecution did not exercise due diligence in
trying to produce the witness to testify at trial. It found Detective Carolyn Manners’s efforts
unreasonable where she did not begin her search until five days before trial and these efforts
were focused on Detroit, even though all her information indicated that the witness was in
Virginia. The cases we have reviewed do not set forth a list of what is required to meet due
diligence, rather, they emphasize that efforts must be reasonable based on the facts and
circumstances of the particular case. See Bean, 457 Mich. at 684. Some factors may include
whether the authorities in a jurisdiction where a missing witness may be located were contacted
to help locate the witness, checking with the United States Postal Service for a forwarding
address, checking the witness’s last known address, checking with federal authorities, checking
with other governmental agencies, determining how recently the prosecution has been in contact
with the witness, and ascertaining whether the witness was aware of the trial.

        Trial was scheduled on July 17, 2015 for October 20, 2015. Yet, even though Detective
Manners had not spoken with the witness since April 1, 2015, she did not begin her efforts to
locate him until two weeks before trial.1 Detective Manners left messages for the witness at the
telephone numbers that she had for him. She also visited all the addresses that she could find
through the witness’s driver’s license history and Law Enforcement Information Network
(LEIN) history. Detective Manners followed her own department’s checklist regarding due
diligence and contacted various agencies, medical establishments, and prisons throughout the
Detroit metro area. But she did not make the same efforts to locate the witness in Virginia, even
though all the information she gathered indicated that he had moved there with his fiancée.
While Detective Manners did contact the Chesapeake Police Department to have them check for
the witness at a forwarding address obtained from the apartment manager of the witness’s prior
residence, the trial court focused on what other reasonable efforts were made to locate the
witness in the location to which he said he was moving. It was logical for the trial court to find it
unreasonable that Detective Manners failed to check with governmental entities in Virginia,
when she did so in Detroit. Further, the trial court noted that failing to check social media was
unreasonable, given that Facebook was the modern-day equivalent to searching a telephone book
or calling information, in terms of what is reasonable. Attempting to find a witness through
social media is not required, but neither this Court nor the Supreme Court has stated that any of
the means used to locate a witness are required. The prosecution is simply generally required to
make a reasonable, good-faith effort. Bean, 457 Mich. at 684. What constitutes a reasonable
effort depends on the facts and circumstances and is within the discretion of the trial court. Id.

        The trial court found it unreasonable that Detective Manners waited until days before trial
to try to locate the witness, despite the trial date having been set three months before. When
questioned about specific efforts, Detective Manners testified that she took these actions on
October 15, 2015, one day after the prosecution filed its notice. The trial court further found it
unreasonable that Detective Manners did not check the same type of institutions in Virginia that
she had in Detroit, despite all her information indicating that the witness was in Virginia. While


1
 Although Detective Manners testified she began her efforts to locate the witness two weeks
before trial, she could only relate specific actions that occurred on October 15, 2015.


                                                -3-
the prosecution is not required to exhaust all remedies, Eccles, 260 Mich. App. at 391, the trial
court still has discretion to determine whether the actions that the prosecution did take were
reasonable. Bean, 457 Mich. at 684. Here, under these facts, we cannot find that the trial court
had no basis to conclude that the prosecution did not exercise due diligence in its attempt to
produce the witness for trial.

        In summary, the prosecution’s efforts must be reasonable based on the facts and
circumstances of the particular case, and the trial court’s decision will not be overturned absent
an abuse of discretion. Id. The trial court based its decision largely on factors that have been
previously considered by this Court and our Supreme Court in deciding whether a trial court has
abused its discretion in determining whether the prosecution has exercised due diligence. While
the failure to check social media has not previously been addressed by this Court, it is,
nonetheless, a reasonable factor to consider in the modern technological era. Social media may
not provide an accurate location, but it can potentially provide other information. The
prosecution even checked Facebook after the due diligence hearing. The trial court’s
determination that the detective’s efforts where not reasonable where she failed to try to locate
the witness until days before trial and failed to focus her efforts on Virginia where the witness
was most likely located is not outside the range of principled outcomes. Seewald, 499 Mich. at
116. We therefore conclude that the trial court did not abuse its discretion in ruling that the
prosecution did not exercise due diligence in trying to produce the witness for trial and in
denying the prosecutor’s motion to use the witness’s preliminary examination testimony. The
trial court further did not abuse its discretion by dismissing the case without prejudice on
defendant’s motion after the prosecutor informed the court it could not proceed to trial based on
the court’s ruling.

       We affirm.

                                                            /s/ Jane E. Markey
                                                            /s/ Kurtis T. Wilder
                                                            /s/ Brock A. Swartzle




                                               -4-